Opinion issued April 7, 2016




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-14-00707-CV
                         ———————————
           MARINECORP INTERNATIONAL, LTD., Appellant
                                       V.
THE CHOPPER GROUP, LLC AND OUTLAW COUNTRY, LLC, Appellees


                  On Appeal from the 80th District Court
                          Harris County, Texas
                    Trial Court Case No. 2012-23983


                        MEMORANDUM OPINION

     This case involves a landlord-tenant dispute over commercial leases. The

tenants sued, alleging both breach of contract and violations of the Texas
Deceptive Trade Practices Act1 arising out of the landlord’s breach of the implied

warranty of suitability, among other alleged DTPA violations. The jury found in

the tenants’ favor on both breach of contract and DTPA, but the judgment against

the landlord is based only upon the DTPA claims.           The landlord appeals,

challenging the jury’s findings regarding both breach of contract and the DTPA

claims. We affirm.

                                BACKGROUND

The Parties

      Tony Miller is the sole owner of two companies, The Chopper Group,

L.L.C. [“Chopper”], a bar, and Backwoods Country Club, L.L.C. d/b/a Outlaw

Country [“Outlaw”], a country/western venue. Both businesses are located in a

strip mall located on Kuykendahl Road and I-45 in Harris County. Marinecorp

International, Ltd. [“Marinecorp”] owns the strip mall and is the landlord for both

Chopper and Outlaw. Marinecorp is owned by the Nasser family, and Ayaz Nasser

is its president. Michael “Mike” Mirza is employed by Zenith Real Estate, a

company related to Marinecorp, which serves as the property manager for

Marinecorp’s strip mall. Ed Wolochin is also a Senior Property Manager for

Marinecorp.



1
      See TEX. BUS. & COM. CODE ANN. §§ 17.41–63 (West 2011 & Supp. 2015)
      (hereafter, “DTPA”).
                                        2
The Chopper Lease

      In Spring 2010, Miller and his investor, Kyle Tones, began looking for a

place to open Chopper Sports Bar and Grill. Grady “Bud” Tibbs, a commercial

real estate broker, showed Miller a space in Marinecorp’s strip mall that had been a

Marco’s Mexican Restaurant, but had sat vacant for two years. The space was still

set up as a restaurant, and there was even still food in the kitchen.

      Chopper decided to lease the space, which was 5,400 square feet in size.

The lease was signed on April 20, 2010, and Miller began cleaning up and

renovating the space. The lease provided that Marinecorp was responsible for

common areas, including the parking lot. The lease also provided that Chopper

“accepted the Demised Premises in its “AS-IS condition[,]” except for requiring a

working air conditioning unit.

      Marinecorp fixed Chopper’s leaking roof, and Chopper repaired the

electricity and air conditioning.     After completing the build-out for the bar,

Chopper opened for business in mid-July 2010. However, it soon became apparent

that the parking lot lights, for which Marinecorp was responsible under the lease,

did not function.     Chopper complained that its “scary” parking lot deterred

customers, and it asked Marinecorp to repair the parking lot lights, which

Marinecorp promised to do.




                                           3
      Marinecorp’s maintenance man, Louis, tried to fix the parking lot lights, but

was unable to do so because there was an issue with the underground wiring and he

was not an electrician. Mark Mirza, the property manager, acknowledged that it

took over 5 to 6 weeks to figure out what was wrong with the lights and how to

repair them. He also acknowledged that there was not even a functioning meter for

the lights until mid-September. At some point in mid-September, rather than

having an electrician fix the wiring and lights, Marinecorp placed temporary

generators and lights in the Chopper parking lot. These lights, however, were not

as bright as normal parking lot lights, and Chopper had to refill the generators with

diesel at its own expense. Despite repeated assurances from Marinecorp that the

parking lot lights would be fixed, records show that Chopper continued to

complain about non-functioning parking lot lights as late as February 2011.

The Outlaw Lease

      Next to Chopper in the strip mall was a much larger 10,998 square foot

space had been a Walgreens drug store, but had been vacant for several years.

Shortly after Chopper opened in the summer of 2010, Mirza asked Miller about

whether he would be interested in renting and renovating that space too. Miller

was interested in opening a country/western dance hall venue that would operate

primarily on weekends. Miller testified that he never would have considered




                                          4
opening a second business in Marinecorp’s strip mall if he had not relied on

Marinecorp’s promises regarding repairing Chopper’s parking lot lights.

      Again, working with real estate agent Bud Tibbs, Miller negotiated a lease

with Marinecorp for the larger space. The lease also contained an “AS-IS” clause,

except that Marinecorp promised to repair the roof, provide air conditioning units

equal to 60 tons, and provide electrical services equal to 1000 amps. Marinecorp

also agreed to advance $166,000 toward the renovations, which Outlaw was to

repay through increased rent payments.

      The Outlaw lease was signed on September 28, 2010, with a November 1,

2010 commencement date.       Even before the lease was signed, Miller began

renovations with a crew of approximately 30 to 40 people working to have the

space completed by November 1. Because Marinecorp had not yet repaired the

power, Outlaw had either to use generators to complete the rehab or to run

extensions over to Chopper to supply power.         Nevertheless, the rehab was

completed by November 1.

      There were, however, continuing problems with the roof at Outlaw. Every

time it rained, “[Outlaw] was a mess.” After complaining to Marinecorp, Miller

was told that Marinecorp had hired a roof repairman name “Oscar.” When Miller

contacted Oscar, he learned that Oscar had been paid only $600, and that he had

refused to come back and perform any further repairs to the 10,000 square foot


                                         5
space without receiving additional pay.       At the end of December, after a

particularly hard rain, the leaking roof partially gave way, revealing that the roof

repairs had been made with a piece of conveyor belt, not standard roofing

materials. The roof was not subsequently repaired.

      Miller applied for electrical service, and Centerpoint Energy came out to

hook it up; Centerpoint was unable to do so, however, because of the wiring.

Centerpoint came out to inspect several times, but would not approve the work by

Marinecorp’s electrician, Jim Hofelich. Hofelich corroborated at trial that it took

months to complete the job because he ordered the wrong parts several times.

Centerpoint did not hook up the electricity until January 2011.

      Outlaw had similar problems with the air conditioning. Miller himself had

one air conditioning unit set up by mid-October so that his office space at Outlaw

would be habitable. Marinecorp hired Thon Dang to install four AC units on the

Outlaw roof. Thon Dang’s contract with Marinecorp specifically provided that he

would not hook up the units to high voltage electricity. When he was finished with

his work, Thon Dang tested the units by hooking them up to the parking lot meter

because Outlaw still did not have electricity. As per his contract, he never hooked

up the units, and he testified that he saw Marinecorp’s maintenance man, Louis,

doing so with another man he believed to be an electrician.




                                         6
      In February 2011, Miller organized a grand opening2 at Outlaw.             For

approximately $25,000, Miller booked singer Tracy Lawrence and some other

bands. Although 800 people showed up to see Tracy Lawrence, approximately

half of them left because the venue was unbearably hot.

      Miller complained to Marinecorp that the AC was not working, but when no

repairs were made within a few days, Miller hired his own AC company to

diagnose the problem. Durke Turner reported to Miller that three of the four AC

units on the roof had never been connected to any electrical source.

The Lockout, Lawsuit, and Jury Verdict

      After a dispute arose over Outlaw’s failure to timely pay rent, Marinecorp

locked both Chopper and Outlaw out of their respective premises. Soon after,

Chopper and Outlaw filed suit against Marinecorp, alleging breach of contract,

fraud, and violations of the DTPA. Marinecorp counterclaimed, alleging breach of

contract.”3 After a jury trial, the jury found that both Marinecorp and Outlaw

breached their agreement, but that Marinecorp breached first. The jury also found

that Marinecorp “engage[d] in [a] false, misleading, or deceptive act or practice




2
      Two prior planned grand openings—one at Thanksgiving and one at New Years—
      had been canceled because of the lack of power.
3
      Marinecorp also filed claims against Miller and several others as guarantors of
      Chopper’s and Outlaws’s debts. These claims are not a part of this appeal.
                                         7
that The Chopper Group or Outlaw Country relied on to its detriment that was a

producing cause of damages[.]”

The Judgment

      In its Modified Final Judgment, the trial court awarded Chopper $210,000

and Outlaw $290,000 in actual damages.4 The judgment also awarded Chopper

and Outlaw $11,000 each for “the knowing violation found by the jury under the

Deceptive Trade Practices Act[.]” As acknowledged by Marinecorp in its brief,

“[t]hese damges were awarded by the court under the DTPA theory of recovery

alleged by Appellees.” Finally, the Modified Final Judgment awarded Chopper and

Outlaw their attorneys’ fees, contingent attorneys’ fees in the event of an appeal,

prejudgment interest, and costs.

      This appeal by Marinecorp followed.

                                   DTPA CLAIMS

      In question 13, the jury was asked the following broad-form question

regarding Chopper’s and Outlaw’s DTPA claims:

      Did MarineCorp International engage in any false, misleading, or
      deceptive act or practice that The Chopper Group or Outlaw County
      relied on to its detriment that was a producing cause of damages?



4
      The original Final Judgment had awarded Chopper $223,000 and Outlaw
      $370,000, respectively. The Modified Final Judgment reduced these amounts by
      omitting the “loss of benefit of the bargain” damages found by the jury in the
      DTPA damages question.
                                         8
      “Producing cause” means a cause that was a substantial factor in
      bringing about the damages, if any, without which the damages would
      not have occurred. There may be more than one producing cause.

      “False, misleading, or deceptive act or practice” means any of the
      following:

             • Representing that goods or services had or would have
               sponsorship, characteristics, uses or benefits that they did
               not have, or

             • Representing that goods or services are or will be of a
               particular standard, quality or grade if they were of another,
               or

             • Advertising services with intent not to sell them as
               advertised, or

             • Breach of implied warranty,

             • Failing to disclose information about goods or services that
               was known at the time of the transaction with the intention
               to induce The Chopper Group into a transaction it otherwise
               would not have entered into if the information had been
               disclosed.

In question 14, the jury was asked whether Marinecorp’s failure to comply with a

warranty was a producing cause of damages to Chopper or Outlaw. And in

question 15, the jury was asked whether Marinecorp “engage[d] in any

unconscionable action or course of action that was a producing cause of damages

to Chopper or Outlaw.” The jury answered each of these questions in Chopper’s

and Outlaw’s favor. In issues six through 8, Marinecorp challenges these findings

on appeal.


                                         9
Breach of Contract only or DTPA?

      Relying on Crawford v. Ace Sign, Inc., 917 S.W.2d 12, 14–15 (Tex. 1996),

Marinecorp contends in issue 6 that the trial court erred in entering judgment on

Chopper’s and Outlaw’s DTPA claims because “Chopper and Outlaw’s claims

constitute a breach of contract action and not a DTPA violation.”

      In Crawford, the Texas Supreme Court held that when a party alleges merely

a breach of contract claim, without more, the breach of contract allegation does not

constitute an actionable misrepresentation in violation of the DTPA. 917 S.W.2d at

14. The plaintiff in Crawford contracted for services in the form of an

advertisement in a directory. 917 S.W.2d at 13. The plaintiff alleged that the sales

agent represented to him that the success of his business was heavily dependent

upon the advertising, and that the advertisement would increase his business by at

least seventy to eighty percent in the first year. Id. The sales agent also told the

plaintiff that if he paid the full price upfront, his advertisement would appear in a

particular edition. Id. Based on these representations, the plaintiff agreed to renew

a written contract for advertising. Id. Subsequently, the defendant failed to print the

advertisement as promised. Id. The plaintiff argued that the defendant not only

failed to publish the advertising as required by the contract, but also made certain

misrepresentations during the meeting at which the plaintiff had agreed to renew

his contract. Id. at 14. Notwithstanding these allegations, the court rejected the


                                          10
plaintiff's argument that the case was actionable under the DTPA. Id. The court

concluded     that   the    defendant’s    statements,    including    the    alleged

misrepresentations, “were nothing more than representations that the defendants

would fulfill their contractual duty to publish, and the breach of that duty sounds

only in contract.” Id. The court explained that “[t]he statements themselves did not

cause any harm. The failure to run the advertisement (the breach of the contract)

actually caused the lost profits, and that injury is governed by contract law, not the

DTPA.” Id. at 14–15 (emphasis in original).

      While we agree that when the representations giving rise to a DTPA claim

are the same as the contractual promises breached, a DTPA claim based on the

same misrepresentation will not lie.      However, we do not agree that is what

happened here.

      Although the DTPA question did permit the jury to find misrepresentations

giving rise to DTPA violations, it also permitted the jury to find a DTPA violation

for the breach of an implied warranty. A breach of warranty may form the basis

for DTPA liability. See Chilton Ins. Co. v. Pate & Pate Enters., Inc., 930 S.W.2d
877, 890 (Tex. App.—San Antonio 1996, writ denied). An implied warranty of

suitability is implied in every commercial lease. See Davidow v. Inwood N. Prof’l

Group–Phase I, 747 S.W.2d 373, 377 (Tex. 1988). The supreme court held that,

unless the warranty is waived, a landlord in a commercial lease impliedly warrants


                                          11
that facilities vital to the use of the premises for their intended commercial purpose

are free from latent defects and will remain in suitable condition. Id.

      Thus, it is the independent duty of a commercial landlord to provide a

premises suitable for its intended purpose that gives rise to Chopper’s and

Outlaw’s DTPA claims, not merely the promise to perform the contract. See

Dallas Fire Ins. Co. v. Tex. Contractors Sur. & Cas. Agency, 128 S.W.3d 279, 294

(Tex. App.—Dallas 2004), rev’d on other grounds, 159 S.W.3d 895 (Tex. 2005)

(holding Crawford not applicable when DTPA claims were not based on lessor’s

“failure to perform duties imposed by the contract but on the independent duty

imposed by law not to make knowing misrepresentations inducing a party into a

contract”); see also Howell Crude Oil Co. v. Donna Refinery Partners, Ltd., 928
S.W.2d 100, 108–09 (Tex. App.—Houston [14th Dist.] 1996, writ denied)

(distinguishing Crawford when defendant made affirmative misrepresentation

during contract formation in violation of DTPA and independent of contract). As

such, Crawford does not apply to the extent that Chopper and Outlaw have pleaded

and proved a breach of warranty of suitability, which is a duty independent of any

contractual duties owed by Marinecorp.

Breach of Implied Warranty of Suitability

      A landlord may be liable for breach of the implied warranty of suitability for

intended commercial purposes if the evidence shows that: (1) the landlord leased


                                          12
property to the tenant, (2) the lease covered commercial property, (3) the leased

property had a latent physical or structural defect at the inception of the lease, (4)

the defect was in an area that was vital to the property for its intended commercial

purpose, (5) the defect made the property unsuitable for its intended commercial

purpose, and (6) the tenant suffered injury as a result. 7979 Airport Garage, L.L.C.

v. Dollar Rent A Car Sys., Inc., 245 S.W.3d 488, 502 (Tex. App.—Houston [14th

Dist.] 2007, pets. denied) (citing Davidow, 747 S.W.2d at 377); see McGraw v.

Brown Realty Co., 195 S.W.3d 271, 276 (Tex. App.—Dallas 2006, no pet.).

      In its brief, Marinecorp does not challenge the evidence as it relates to any of

the elements listed above, except (6). In issue 8(d) it contends that

      There was no evidence or insufficient evidence5 to establish that
      Marinecorp breach an implied warranty, as the lease provisions stated
      the tenants accepted the property in its “as is” condition.

Essentially, Marinecorp argues that, by agreeing to an “as-is” clause, Chopper and

Outlaw waived the implied warranty of suitability, and that, “[i]f in fact they were

damaged because of the conditions of the subject premises, causation lies directly

on them and not on Marinecorp.”

      In Gym-N-I Playgrounds, Inc. v. Snider, 220 S.W.3d 905, 914 (Tex. 2007),

the supreme court considered whether an “as-is” clause in a commercial lease


5
      Although phrased as a sufficiency of the evidence issue, Marinecorp is claiming
      that, because of the as-is clauses, its actions, as a matter of law, could not be the
      cause of Chopper’s and Outlaw’s damages.
                                           13
defeated the causation element of an implied warranty of suitability cause of

action, concluding that in that case, it did. The “as-is” clause in that case provided

in pertinent part: “LANDLORD MAKES NO OTHER WARRANTIES,

EXPRESS OR IMPLIED, OF MERCHANTABILITY, MARKETABILITY,

FITNESS      OR    SUITABILY        FOR        A   PARTICULAR          PURPOSE    OR

OTHERWAISE, EXCEPT AS SET FORTH HEREIN. ANY IMPLIED

WARRANTIES ARE EXPRESSLY DISCLAIMED AND EXCLUDED.” Id. at

907 fn.1. The court concluded that, by agreeing to this language, the lessee

contractually waived the warranty of suitability, stating:

      Freedom of contract allows parties to bargain for mutually agreeable
      terms and allocate risks as they see fit. A lessee may wish to make
      her own determination of the commercial suitability of premises for
      her intended purposes. By assuming the risk that the premises may be
      unsuitable, she may negotiate a lower lease price that reflects that risk
      allocation. Alternatively, the lessee is free to rely on the lessor’s
      assurances and negotiate a contract that leaves the implied warranty of
      suitability intact.

Id. at 912–13. In so holding, the court distinguished two cases—Parts Indus. Corp

v. A.V.A. Servs, Inc. 104 S.W.3d 671, 680 (Tex. App.—Corpus Christi 2003, no

pet.) and Gober v. Wright, 838 S.W.2d 794, 798 (Tex. App.—Houston [1st Dist.]

1992, writ denied)—both of which had held that the implied warranty of suitability

could only be waived as to specific conditions that the tenant had expressly agreed

to repair. In distinguishing the two cases, the Snider court stated:



                                          14
        Neither of these cases, however, involved an express disclaimer of the
        implied warranty of suitability like the lease at issue here. Moreover,
        the leases in Parts Industries and Gober expressly made the lessor
        responsible for the defects at issue. Parts Indus., 104 S.W.3d at 675
        (finding that the lessor agreed to keep the roof—the defect at issue—
        “in good repair”); Gober, 838 S.W.2d at 796 (finding that under the
        lease, the lessors were responsible for repair of the roof—the defect at
        issue).

Id. at 911. With these principles in mind, we examine the leases and facts in this

case.

        The defect alleged in the Chopper lease was the non-functioning parking lot

lights, a portion of the common area controlled by Marinecorp, not Chopper. The

as-is clause in the lease provided:

        If this Lease is for a portion of the Shopping Center already
        contracted, Tenant acknowledges that it has, prior to the execution
        hereof, Inspected the Demised Premises, that Landlord’s work is
        completed (except as may be otherwise expressly provided in Exhibit
        C attached hereto), and that Tenant has accepted the Demised
        Premises in its “AS-IS” condition, it being agreed that Landlord shall
        have no liability or responsibility for the defects in the Demise
        Premises, including latent defects. By occupying the Demised
        Premises, Tenant shall be deemed to have accepted the same and to
        have acknowledged that the same fully comply with Landlord’s
        obligations and covenants hereunder, as shown on Exhibit C.

Exhibit C does not mention parking lot lights.

        While this “as-is” clause, like the clause in Snider, expressly waives liability

for “latent defects,” i.e., the warranty of suitability, such waiver is insufficient in

the Chopper contract for two reasons. First, like the Parts Industries and Gober

cases distinguished by the Snider court, the Chopper contract, in section 5.1, makes
                                           15
Marinecorp responsible for the common areas of the property. Second, the “AS-

IS” clause applies to “the Demised Premises,” an area defined in the contract as

“approximately 5,400 square feet.” In a very similar case, the Fourteenth Court of

Appeals held that an “as-is” clause referring to the “Demised Premises” applied

only “to the actual retail space leased by [the lessee] and not the whole shopping

center property.” El Sabor de Mi Terra, Inc. v. Atascocita/Boone JV, No. 14-06-

00652, 2007 WL 2417921, at *12 (Tex. App.—Houston [14th Dist] Aug. 28, 2007,

pet. denied) (mem. op.).       As such, the court “conclude[ed] that the ‘as is’

provisions waiv[ed] only those claims against appellees that were based on

problems in the “Demised Premises,” and that claims originating outside the

“Demised Premises” were not defeated by the as-is clause. Thus, because the

contract makes Marinecorp responsible for the common area, and because the

“Demised Premises” does not include the common area, the as-is clause in the

Chopper lease does not waive its warranty of suitability.

      The defects alleged in the Outlaw lease concerned the leaking roof and the

absence of electricity and air conditioning. The as-is clause in the Outlaw lease is

similar, but slightly different, from that in the Chopper lease. It provides:

      If this Lease is for a portion of the Shopping Center already
      constructed, Tenant acknowledges that it has, prior to the execution
      hereof, inspected the Demised premises, that Landlord’s work is
      completed (except as may be otherwise expressly provided in Exhibit
      C attached hereto), and that Tenant has accepted the Demised
      Premises in its “AS-IS” condition, it being agreed that Landlord shall
                                          16
      have no liability or responsibility for defects in the Demised Premises,
      including latent defects.      By occupying the Demised Premises,
      Tenant shall be deemed to have accepted the same and to have
      acknowledged that the same fully comply with Landlord’s obligations
      and covenants hereunder, as shown on Exhibit C. Except for roof
      repair and Hvac units replaced with an amount equal to 60 tons.
      Electrical service brought into the space equal[s] 1000 amps.

Exhibit C provides that the lease is “AS-IS” Except as follows: Landlord will

provide a new air-conditioning unit with a 90 day warranty. In addition, Landlord

will make all necessary repairs to the roof.” Based its plain language, that as-is

clause in the Outlaw lease does not apply to Outlaw’s claims involving the roof or

air conditioning and power.       And, like the cases distinguished in Snider,

Marinecorp is responsible for the defects complained of.

      Because Outlaw and Chopper did not waive their claims for breach of

implied warranty, we overrule Marinecorp’s issues 6 and 8(d).

“Knowing” Violation of the DTPA

      In response to question 17, the jury found that Marinecorp “knowingly”

violated the DTPA, as defined in the charge:

      “Knowingly” means actual awareness, at the time of the conduct, of
      the falsity, deception, or unfairness of the conduct in question or
      actual awareness of the conduct constituting a failure to comply with a
      warranty. Actual awareness may be inferred where objective
      manifestations indicate that a person acted with actual awareness.

      In a portion of issue 8c, Marinecorp contends that there is “no evidence or

insufficient evidence to establish that Marinecorp’s alleged representations


                                        17
constituted an engagement in DTPA-prohibited conduct “knowingly,” because

“[t]he evidence presented at trial established the Marinecorp’s property manager

represented to Appellees that the electricity would be connected the first week of

November,” and “[w]hen this representation was made, he had no idea that the

electricity would not be connected at a later date.”

      Marinecorp’s argument on this issue assumes that a misrepresentation about

the electricity is the DTPA violation upon which the “knowingly” finding is based.

It does not, however, address whether there was “actual awareness of the conduct

constituting a failure to comply with a warranty.” Insomuch as we have upheld a

breach of warranty finding, Marinecorp’s failure to address the “knowingly”

finding in light of the warranty violation waives this issue on appeal.

      Accordingly, we overrule the portion of issue 8c that relates to the jury’s

finding that Marinecorp knowingly violated the DTPA.

Other DTPA Issues

      In issue 7, Marinecorp contends that wrongful eviction will not support a

finding of a DTPA violation.         In issue 8a, an issue related to fraudulent

inducement, Marinecorp, contends there is no evidence that it did not intend to

fulfill any of the promises that it made. In issue 8b, another issue related to

fraudulent inducement, Marinecorp contends there is no evidence that any of its

alleged misrepresentations caused damage to Chopper and Outlaw. In issue 8c,


                                          18
Marinecorp contends there was insufficient evidence that Marinecorp’s actions

were unconscionable.        Because we have already upheld one of the DTPA

violations, we need not address the other grounds upon which a DTPA violation

might have been based. See Parkway Co. v. Woodruff, 901 S.W.2d 434, 440 (Tex.

1995) (noting appellate court did not address unconscionability finding when trial

court’s DTPA judgment was upheld on another theory); see also Gillman Imports

of San Antonio, Inc. v. Castillo, No. 04–95–00670–CV, 1996 WL 383112, at *5

(Tex. App.—San Antonio July 10, 1996, no pet.) (citing Parkway and declining to

address jury’s unconscionability finding because judgment could be upheld based

on other DTPA violations).

      Accordingly, we need not address issues 7 and 8a, 8b, and 8c, and we

decline to do so.

                      BREACH OF CONTRACT CLAIMS

      In issues 1 through 5, Marinecorp complains about the breach of contract

jury findings as follows:

      Chopper and Outlaw’s claims of a breach of contract fail because they
      did not meet the conditions precedent of giving written notice of the
      alleged defaults and allowing Marinecorp thirty days to cure each
      such default as required by the subject leases.

      Chopper and Outlaw deprived themselves of any excuse for ceasing
      performance on their part because they elected to treat the leases as
      continuing.



                                       19
      The trial court should have rendered judgment against Chopper and
      Outlaw for damages for past and future lease payments, as ample
      evidence existed of Marinecorp’s mitigation of damages.

      Outlaw should not have been awarded damages as a result of not
      being able to open its dance hall for business as a result of
      Marinecorp’s actions because the overwhelming evidence attributes
      causation of damages to Outlaw preventing it from opening earlier to
      its own actions or inactions.

      The trial court committed harmful error by not submitting to the jury
      an instruction and question regarding mitigation of damages as it
      relates to Outlaw.

      As is made clear in Marinecorp’s Motion to Disregard Jury Findings, these

issues challenge the breach of contract jury findings, i.e., jury findings 1, 3, 5, 6, 8,

and 9. However, the judgment is based on the DTPA findings, not the breach of

contract findings. Error, if any, relating to these breach of contract findings did not

result in an adverse judgment against Marinecorp and is, therefore, harmless. See

GuideOne Lloyds Ins. Co. v. First Baptist Church of Bedford, 268 S.W.3d 822, 839

(Tex. App.—Fort Worth 2008, no pet.) (holding error, if any, in challenged jury

questions was harmless “because the trial court did not enter judgment based on

the jury’s findings to those questions.”); see also See Tracy v. Annie’s Attic, Inc.,

840 S.W.2d 527, 538 (Tex. App.—Tyler 1992, writ denied) (“We are of the

opinion that since no judgment was rendered by the court based on jury findings in

questions one and two that any error in those questions was harmless.”) and

Venture v. UTSW DVA Healthcare, LLP, No. 05-14-00774-CV, 2015 WL
20
5783696, at *4 (Tex. App.—Dallas Oct. 5, 2015, pet. filed) (“[Appellant] does not

explain how a jury finding that does not result in any damages or support the

attorney’s fees award could constitute anything more than harmless error, if it were

error at all.”).

       We overrule issues 1 through 5.

                                 OTHER CLAIMS

Prejudgment Interest

       In issue 9, Marinecorp contends “the trial court should not have awarded

Chopper and Outlaw pre-judgment interest because the alleged damages were not

definitely determinable at a definite time.” This issue, however, was not raised at

trial, thus is not preserved for appeal. See TEX. R. APP. P. 33.1.

       We overrule issue 9.

Failure to Award Damages to Marinecorp

       In issue 10, Marinecorp contends that “[t]he trial court should have awarded

Marinecorp damages for Miller and Tones’ breach of the subject guaranty

agreements.” Marinecorp points out that the jury found that Outlaw failed to

comply with the lease and that its failure was not excused, but the trial court,

nonetheless, declined to award it damages. In issue 12, Marinecorp contends that

“[t]he trial court should have entered judgment against Miller for the full amount

of the principal and interest owing on his promissory note payable to Marinecorp.”


                                          21
Marinecorp argues that the jury found just $15,000 in damages, while the evidence

supported a finding of $53,000. The trial court did not award any damages, either

the $15,000 found by the jury or the $53,000 claimed by Marinecorp.

      The Texas Rules of Appellate Procedure require that a brief “contain a clear

and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(i). The appellate court has no

duty to brief issues for an appellant. Huey v. Huey, 200 S.W.3d 851, 854 (Tex.

App.—Dallas 2006, no pet.). In the absence of appropriate record citations or a

substantive analysis, a brief does not present an adequate appellate issue.

WorldPeace v. Comm’n for Lawyer Discipline, 183 S.W.3d 451, 460 (Tex. App.—

Houston [14th Dist.] 2005, pet. denied) (failure to offer argument, citations to

record, or citations to authority waives issue on appeal); Devine v. Dallas Cnty.,

130 S.W.3d 512, 513–14 (Tex. App.—Dallas 2004, no pet.) (appellate waiver

when a party fails to adequately brief a complaint, he waives the issue on appeal);

see also Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85

(Tex. 1994) (stating appellate court has discretion to deem points of error waived

due to inadequate briefing). An appellant must discuss the facts and the authorities

relied upon as may be requisite to maintain the point at issue. Tesoro Petroleum

Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—Houston




                                        22
[1st Dist.] 2002, pet. denied). “This is not done by merely uttering brief conclusory

statements, unsupported by legal citations.” Id.

      In neither issue does Marinecorp provide any argument or authority to

support its claim that the trial court erred in not rendering a judgment in its favor

on these issues. Thus, the issues are waived on appeal.   Accordingly, we overrule

issues 10 and 12.

Cumulative Damages

      In issue 11, Marinecorp contends the “trial court should not have rendered

judgment for cumulative damages for concurrent causes of action arising out of the

same acts.” Though its argument is somewhat unclear, Marinecorp seems to argue

two things under this issue: (1) that categories of damages in the breach of contract

damages question are duplicated in the DTPA question and (2) that the categories

of damages in the DTPA question are for the same injury. We will address each

issue respectively.

      Jury question number 6—the breach of contract damages question—

included two categories of damages entitled “remedial damages” and “loss of

income” damages. Jury question 16—the DTPA damages question included two

categories of damages entitled “expenses” and “loss of use.” Marinecorp contends

that the “remedial damages” in the breach of contract question are duplicative of

the “expenses” damages in the DTPA question, and that “loss of income” in the


                                         23
breach of contract question are duplicative of the “loss of use” questions.

Marinecorp argues that Chopper and Outlaw cannot recover the same damages for

the same injury and that they cannot “recov[er] more than once for the same

injury.” However, as acknowledged by Marinecorp in its brief, the damages in the

Modified Final Judgment were not based on the breach of contract findings, but

“were awarded by the court under the DTPA theory of recovery alleged by

Appellees.”   Indeed, although the jury also found “loss of the benefit of the

bargain” damages under the DTPA question, the trial court declined to award the

damages found in that category, thus confirming that the damages in the Modified

Final Judgment were based on the DTPA violations, not the contract. Because the

Modified Final Judgment is based only upon the DTPA findings, there is no

“double recovery” based on the breach of contract findings, and, error, if any, in

the categories of damages submitted under jury question 6 is harmless.

      Marinecorp also complains that the categories of damages submitted in the

DTPA damage question—“expenses” and “loss of use”—are duplicative.

Marinecorp further contends that “[a]ppellees should not be entitled to both types

of damages because the wrongful conduct alleged against Marinecorp would have

resulted in the same consequence of Appellees’ inability to generate revenue.”

      Jury question 16—the DTPA question—submitted the following three

categories of damages:


                                        24
      Loss of the benefit of the bargain

      The difference, if any, in the value of the premises as received and the
      value it would have had if it had been as represented.

      Expenses

      The expenses incurred by The Chopper Group in constructing and
      equipping the lease premises in order to operate.

      Loss of Use

      The reasonable value of the lease premises for the time the Chopper
      Group was unable to operate due to Marinecorp’s conduct.

As mentioned earlier, the trial court did not award any of the damages that the jury

found in the “loss of the benefit of the bargain” category. The definitions in the

“expenses” category are clearly different from those in the “loss of use” category.

Expenses includes money spent by the appellees, while loss of use compensates for

the time the appellees were unable to operate their businesses. While the same

conduct may have caused both types of injuries, the injuries are not the same.

Thus, it was not error to submit both “expenses” and “loss of use” in jury question

16.

      Finally, Marinecorp contends that the trial court erred in awarding damages

to Outlaw based on jury question 16 because the definitions of “expenses” and

“loss of use” did not include Outlaw, even though there was a blank to find

Outlaw’s damages and the jury did so.



                                           25
      Marinecorp, however, did not complain about this to the trial court, thus, the

argument is not preserved for appeal. See TEX. R. APP. P. 33.1.

      We overrule issue 11.

Sufficiency of Evidence on Damages

      In issue 13, Marinecorp contends that “[t]he evidence does not support the

jury’s answers awarding Chopper and Outlaw damages for loss of the benefit of

the bargain; remedial damages; expenses; loss of income; loss of use; and wrongful

eviction because there was no evidence or insufficient evidence to support these

findings of damages.”

      We again note that the trial court did not award any breach of contract

damages, so to extent that Marinecorp challenges the sufficiency of loss-of-the-

benefit-of-the-bargain damages, remedial damages, loss-of-income damages, and

wrongful eviction damages, error, if any, in the jury’s findings is harmless and did

not result in an adverse judgment. See GuideOne Lloyds Ins. Co., 268 S.W.3d at

839. Thus, we review only the sufficiency of the evidence to support the damages

for DTPA, i.e., expenses and loss of use.

      The test for legal sufficiency is whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review. City of Keller

v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). When reviewing the legal sufficiency

of the evidence, we consider the evidence in the light most favorable to the verdict


                                            26
and indulge every reasonable inference to support it. Id. at 822. We credit

favorable evidence if a reasonable juror could and disregard contrary evidence if a

reasonable juror could not. Id. at 827. Because jurors are the sole judges of the

credibility of witnesses and may choose to believe one witness and disbelieve

another, we must not substitute our opinion for that of the jury. See id. at 819. It is

the role of the jury to resolve conflicts in the evidence; accordingly, we must

review the evidence in a light favorable to the verdict and assume that jurors

resolved all conflicts in accordance with that verdict. Id. at 820.

      In evaluating a factual sufficiency challenge, we consider and weigh all the

evidence in a neutral light and will set aside the finding only if the evidence is so

weak or the finding is so against the great weight and preponderance of the

evidence that it is clearly wrong and unjust. See Pool v. Ford Motor Co., 715
S.W.2d 629, 635 (Tex. 1986). We also review the evidence for factual sufficiency

when determining whether damages are excessive. See Maritime Overseas Corp. v.

Ellis, 971 S.W.2d 402, 406 (Tex. 1998). The jury generally has great discretion in

considering the evidence relevant to the issue of damages. McGalliard v.

Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); City of Houston v. Howard, 786
S.W.2d 391, 395 (Tex. App.—Houston [14th Dist.] 1990, writ denied).




                                          27
      Expenses

      Regarding Chopper, Marinecorp contends that there is legally and factually

insufficient evidence to support the jury’s finding of $110,000 in expenses, as that

term is defined in the charge. It points out that very few checks were cut on the

Chopper’s bank account before it opened, and that its weekly reports and bank

statements that were introduced into evidence by Chopper in support of its

damages “were wholly unreliable,” and that Miller “lacked credibility.” However,

it is the sole province of the jury to determine credibility and the weight to be

given to evidence. See City of Keller, 168 S.W.3d at 819–20.

      Tones, Chopper’s investor, testified that he wrote checks totaling over

$30,000 towards the Chopper renovation. The checks are included in the record.

Chopper also had a trial exhibit entitled “Weekly Expenses,” which showed that

between May 22, 2010, and August 4, 2010, Chopper spent over $110,000 for

labor and materials to build out and prepare Chopper to open for business. The

trial exhibit with its totals is accompanied by receipts that correspond to the listed

expenses. Leaving the credibility issues to the jury, as we must, we conclude that

there is legally and factually sufficient evidence to support the jury’s finding that

Chopper was entitled to recover $110,000 in expenses.

      Similarly, for Outlaw, there was testimony that the renovations to convert

the space from an abandoned Walgreens to a functioning country/western venue


                                         28
cost approximately 2 million dollars. Miller testified that he and Tones spent over

$550,000 out of pocket, and that the renovations totaled over 2 million dollars.

The weekly expense reports showed expenses of $174,000 between September 18,

2010 and November 27, 2010.          As mentioned before, the credibility of the

witnesses and the weight given to the evidence lies within the sole province of the

jury. See City of Keller, 168 S.W.3d at 819–20.

      Marinecorp also testified that it should have received an offset of $194,994

for the money it provided toward the Outlaw build-out. However, in light of the

fact that the jury found only $150,000 in expenses by Outlaw, despite its testimony

that the build-out cost 2 million dollars, we cannot conclude that the jury failed to

account for any contribution Marinecorp made to the Outlaw build-out. Again,

leaving the credibility issues to the jury, as we must, we conclude that there is

legally and factually sufficient evidence to support the jury’s finding that Outlaw

was entitled to recover $150,000 in expenses.

      Loss of Use

      The charge defined loss of use as “the reasonable value of the lease premises

for the time [the tenant] was unable to operate due to Marinecorp’s conduct.” The

jury awarded Chopper $100,000 and Outlaw $140,000.              Again, Marinecorp

contends that Chopper’s and Outlaw’s evidence of damages was “unreliable,” “not

based on objective facts, accurate figures and data,” and “without support of


                                         29
corroborating evidence.” Marinecorp further points to “discrepancies” in appellees’

accounting as shown on their weekly reports.         Again, the credibility of the

witnesses and the weight given to the evidence lies with the sole province of the

jury. See City of Keller, 168 S.W.3d at 819–20.

      There was evidence that, before they were “locked out” by Marinecorp,

Chopper was operating profitably and Outlaw Country was breaking even.

Chopper’s monthly deposits exceeded $30,000 and $50,000 for several months.

Outlaw was bringing in $9,100 on a typical night of sales. On the night of a large

concert like the planned Tracy Lawrence concert, Outlaw could bring in over

$25,000 in a single night. Outlaw had regular monthly deposits between $30,000

and $54,000. Based on this income history, the jury could have concluded based

on Marinecorp’s acts that delayed Outlaw’s opening and kept both Outlaw and

Chopper from operating at all after the lock out, that appellees suffered damages in

the amount awarded.

      Leaving the credibility issues to the jury, as we must, we conclude that there

is legally and factually sufficient evidence to support the jury’s finding that

Chopper was entitled to recover $150,000 and Outlaw was entitled to recover

$140,000 in loss of use damages.

      We overrule issue 13.




                                        30
                                CONCLUSION

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        31